
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.21



STOCK PURCHASE AGREEMENT


Endocardial Solutions, Inc.
1350 Energy Lane, Suite 110
St. Paul, Minnesota 55108

        The undersigned (the "Investor"), hereby confirms its agreement with you
as follows:

        1.    This Stock Purchase Agreement (the "Agreement") is made as of the
date set forth below among Endocardial Solutions, Inc., a Delaware corporation
(the "Company"), and the Investor.

        2.    The Company has authorized the sale and issuance of up to
3,097,000 shares (the "Shares") of common stock of the Company, $.01 par value
per share (the "Common Stock"), to certain investors in a private placement (the
"Offering").

        3.    The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the
Investor            Shares at a purchase price of $2.75 per Share, or an
aggregate purchase price of $            , pursuant to the Terms and Conditions
for Purchase of Shares attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. Unless otherwise requested by the
Investor in Exhibit A, certificates representing the Shares purchased by the
Investor will be registered in the Investor's name and address as set forth
below.

        4.    The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or its affiliates, (b) neither it, nor any group of which
it is a member or to which it is related, beneficially owns (including the right
to acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any National Association of Securities
Dealers, Inc. ("NASD") member. Exceptions:

--------------------------------------------------------------------------------

(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")

--------------------------------------------------------------------------------

        Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

      Dated as of:                                       , 200    
 
 
 
 
       

--------------------------------------------------------------------------------

"INVESTOR"
 
 
 
By:
         

--------------------------------------------------------------------------------

      Print Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

      Address:          

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


AGREED AND ACCEPTED:
Endocardial Solutions, Inc.
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

     

2

--------------------------------------------------------------------------------




ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES


        1.    Agreement to Sell and Purchase the Shares; Subscription Date.    

        1.1    Purchase and Sale.    At the Closing (as defined in Section 2),
the Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Shares set forth in paragraph 3 of the Stock Purchase Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I and at the
purchase price set forth in such paragraph.

        1.2    Other Investors.    As part of the Offering, the Company proposes
to enter into this same form of Stock Purchase Agreement with certain other
investors (the "Other Investors"), and the Company expects to complete sales of
Shares to them. (The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the "Investors," and this Agreement and the Stock
Purchase Agreements executed by the Other Investors are hereinafter sometimes
collectively referred to as the "Agreements.") The Company may accept executed
Agreements from Investors for the purchase of Shares commencing upon the date on
which the Company provides the Investors with the proposed purchase price per
Share and concluding upon the date (the "Subscription Date") on which the
Company has notified U.S. Bancorp Piper Jaffray Inc. (in its capacity as
placement agent for the Shares, the "Placement Agent") in writing that it is no
longer accepting Agreements for the purchase of Shares in the Offering (which
shall not be later than the Closing Date). Each Investor must complete the Stock
Purchase Agreement, the Stock Certificate Questionnaire (attached as Exhibit A
hereto) and the Investor Questionnaire (attached as Exhibit B hereto) in order
to purchase Shares in the Offering.

        1.3    Placement Agent Fee.    Investor acknowledges that the Company
intends to pay the Placement Agent a fee in respect of the sale of Shares to the
Investor.

        The Company shall indemnify and hold harmless the Investor from and
against all fees, commissions or other payments owing by the Company to the
Placement Agent or any other person or firm acting on behalf of the Company
hereunder.

        2.    Delivery of the Shares at Closing.    The completion of the
purchase and sale of the Shares (the "Closing") shall occur at a place and time,
no later than January 7, 2003 (the "Closing Date"), to be specified by the
Company and the Placement Agent, and of which the Investors will be notified in
advance by the Placement Agent. At the Closing, the Company shall deliver to the
Investor one or more stock certificates representing the number of Shares set
forth in paragraph 3 of the Stock Purchase Agreement, each such certificate to
be registered in the name of the Investor or, if so indicated on the Stock
Certificate Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor provided that, if requested by the Investor, stock
certificates representing such Shares shall be delivered in escrow to such
Investor's agent prior to the Closing, to be held until the completion of the
Closing. In addition, on or prior to the Closing Date, the Company shall cause
counsel to the Company to deliver to the Investors a legal opinion substantially
in the form attached hereto as Exhibit D.

        The Company's obligation to issue and sell the Shares to the Investor
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) receipt by the Company of a certified bank check or
wire transfer of funds in the full amount of the purchase price for the Shares
being purchased hereunder as set forth in paragraph 3 of the Stock Purchase
Agreement; (b) completion of purchases and sales under the Agreements with the
Other Investors; and (c) the accuracy of the representations and warranties made
by the Investors and the fulfillment of those undertakings of the Investors to
be fulfilled prior to the Closing.

1

--------------------------------------------------------------------------------


        The Investor's obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the Company's agreement to issue and sell, and the Investors' agreement to
purchase, on the Closing Date, not less than three million (3,000,000) shares of
Common Stock; (b) evidence satisfactory to the Investor that the Shares have
been issued to the Investor (which may be in the form of a facsimile
transmission of a copy of the certificate representing the Shares); (c) the
delivery to the Investor by counsel to the Company of a legal opinion in the
form attached hereto as Exhibit D; (d) the representations and warranties of the
Company contained in Section 3 being true and correct on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing; (e) the absence of any order, writ,
injunction, judgment or decree that questions the validity of the Agreements or
the right of the Company to enter into such Agreements or to consummate the
transactions contemplated hereby and thereby; and (f) the delivery to the
Investor by the Secretary or Assistant Secretary of the Company of a certificate
stating that the condition specified in part (d) of this paragraph has been
fulfilled.

        3.    Representations, Warranties and Covenants of the
Company.    Except as otherwise described in the Company's Annual Report on
Form 10-K for the year ended December 31, 2001 (and any amendments thereto filed
prior to the date hereof), the Company's Proxy Statement for its 2002 Annual
Meeting of Stockholders, or the Company's Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2002, June 30, 2002 and September 30, 2002 (and any
amendments thereto filed prior to the date hereof) or any of the Company's
Current Reports on Form 8-K filed since January 1, 2002 (collectively, the "SEC
Reports"), the Company hereby represents and warrants to, and covenants with,
the Investor as of the date hereof and the Closing Date, as follows:

        3.1    Organization.    Each of the Company and its Subsidiaries (as
defined in Rule 405 under the Securities Act, as amended (the "Securities Act"))
is duly incorporated and validly existing in good standing under the laws of the
jurisdiction of its incorporation. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the Company and its Subsidiaries taken as a
whole, or the business, financial condition, properties, operations or assets of
the Company and its Subsidiaries taken as a whole, or the Company's ability to
perform its obligations under the Agreements ("Material Adverse Effect"), and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

        3.2    Due Authorization.    The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Agreements,
and the Agreements have been duly authorized and validly executed and delivered
by the Company and constitute legal, valid and binding agreements of the Company
enforceable against the Company in accordance with their terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

        3.3    Non-Contravention.    The execution and delivery of the
Agreements, the issuance and sale of the Shares to be sold by the Company under
the Agreements, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not (A) result in
conflict with or constitute a violation of, or default (with the passage of time
or otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any lease,

2

--------------------------------------------------------------------------------




contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which the Company or any of its Subsidiaries or their respective
properties are bound, where such conflict, violation or default is reasonably
expected to result in a Material Adverse Effect, (ii) the certificate of
incorporation, by-laws or other organizational documents of the Company or any
of its Subsidiaries, or (iii) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
binding upon the Company or any of its Subsidiaries or their respective
properties, where such conflict, violation or default is likely to result in a
Material Adverse Effect or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its Subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any of them is bound or to which any of the property or assets
of the Company or any of its Subsidiaries is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States is required for the execution and delivery of the Agreements by
the Company and the valid issuance or sale of the Shares by the Company pursuant
to the Agreements, other than such as have been made or obtained, and except for
any filings required to be made under federal or state securities laws.

        3.4    Capitalization.    The outstanding capital stock of the Company
as of September 30, 2002 is as described in the Company's Quarterly Report on
Form 10-Q for the quarter ended September 30, 2002. The Company has not issued
any capital stock since September 30, 2002 other than pursuant to (i) the
exercise of employee stock options under the stock option plans disclosed in the
SEC Reports and(ii) the exercise of rights under the Company's Employee Stock
Purchase Plan disclosed in the SEC Reports. The Shares to be sold pursuant to
the Agreements have been duly authorized, and when issued and paid for in
accordance with the terms of the Agreements, will be duly and validly issued,
fully paid and nonassessable. The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in compliance with the registration requirements of federal and
state securities laws, and were not issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Except for options
issued under the Company's stock option plans, warrants outstanding as described
in the SEC Reports and rights under the Company's Employee Stock Purchase Plan
or Rights Agreement with Wells Fargo Bank Minnesota (formerly Norwest Bank
Minnesota) as Rights Agent, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind, in either case to which the Company is
a party and providing for the issuance or sale of any capital stock of the
Company, any such convertible or exchangeable securities or any such rights,
warrants or options. Without limiting the foregoing, no preemptive right,
co-sale right, registration right, right of first refusal or other similar right
exists with respect to the issuance and sale of the Shares, except as provided
in the Agreements. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Common Stock to which the Company
is a party. Other than one share held by the Chief Executive Officer of the
Company for compliance with local law, the Company owns the entire equity
interest in the Subsidiaries, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest.

        3.5    Legal Proceedings.    There is no material legal or governmental
proceeding pending, or to the knowledge of the Company, threatened, to which the
Company or any of its Subsidiaries is

3

--------------------------------------------------------------------------------




a party or of which the business or property of the Company or any of its
Subsidiaries is subject that is required to be disclosed and that is not so
disclosed in the SEC Reports. Neither the Company nor any of its Subsidiaries is
a party to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other government body which is
material to the business or operation of the Company and its Subsidiaries, taken
as a whole.

        3.6    No Violations.    Neither the Company nor any of its Subsidiaries
is in violation of its certificate of incorporation, bylaws or other
organizational documents, or in violation of any law, administrative regulation,
ordinance or order of any court or governmental agency, arbitration panel or
authority applicable to the Company or any of its Subsidiaries, which violation,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect, nor, except as provided below, is the Company or any of its
Subsidiaries in default (and there exists no condition which, with the passage
of time or otherwise, would constitute a default) in the performance of any
bond, debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or by which the property of the Company or any of
its Subsidiaries is bound, which default is reasonably likely to have a Material
Adverse Effect. As a result of the Company's current cash position, the Company
is in technical violation of a net worth covenant and a quick ratio covenant in
its loan agreement with Silicon Valley Bank, which Silicon Valley Bank has
agreed to forbear through the earlier of January 10, 2003 or the Closing Date in
anticipation of the Company's completion of this Offering.

        3.7    Governmental Permits, Etc.    With the exception of the matters
which are dealt with separately in Sections 3.1, 3.11, 3.12 and 3.21, each of
the Company and its Subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company and its Subsidiaries
as currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably be
expected to have a Material Adverse Effect.

        3.8    Intellectual Property.    

        (a)  Except for matters which are not reasonably likely to have a
Material Adverse Effect, (i) each of the Company and its Subsidiaries has
ownership of, or a license or other legal right to use, all patents, copyrights,
trade secrets, trademarks, customer lists, designs, manufacturing or other
processes, computer software, systems, data compilation, research results or
other proprietary rights used in the business of the Company or its Subsidiaries
(collectively, "Intellectual Property") and (ii) all of the Intellectual
Property owned by the Company or its Subsidiaries consisting of patents,
registered trademarks and registered copyrights have been duly registered in,
filed in or issued by the United States Patent and Trademark Office, the United
States Register of Copyrights or the corresponding offices of other
jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and/or such other jurisdictions.

        (b)  Except for matters which are not reasonably likely to have a
Material Adverse Effect, all material licenses or other material agreements
under which (i) the Company or any of its Subsidiaries employs rights in
Intellectual Property, or (ii) the Company or any of its Subsidiaries has
granted rights to others in Intellectual Property owned or licensed by the
Company or any of its Subsidiaries, are in full force and effect and there is no
default by the Company or any of its Subsidiaries thereto.

4

--------------------------------------------------------------------------------




        (c)  The Company believes that it has taken all steps reasonably
required in accordance with sound business practice and business judgment to
establish and preserve the Company's ownership of all material Intellectual
Property owned by the Company or its Subsidiaries.

        (d)  Except for matters which are not reasonably likely to have a
Material Adverse Effect, to the knowledge of the Company, (i) the present
business, activities and products of the Company and its Subsidiaries do not
infringe any intellectual property of any other person; (ii) neither the Company
nor any of its Subsidiaries is making unauthorized use of any confidential
information or trade secrets of any person; and (iii) the activities of any of
the employees on behalf of the Company or any of its Subsidiaries do not violate
any agreements or arrangements related to confidential information or trade
secrets of persons other than the Company or its Subsidiaries or restricting any
such employee's engagement in business activities of any nature.

        (e)  No proceedings are pending, or to the knowledge of the Company,
threatened, which challenge the rights of the Company or any of its Subsidiaries
in respect of the Company's or any of its Subsidiaries' right to the use of the
Intellectual Property, except for matters which are not reasonably likely to
have a Material Adverse Effect.

        3.9    Financial Statements.    The consolidated financial statements of
the Company and the related notes contained in the SEC Reports present fairly
and accurately in all material respects, in accordance with generally accepted
accounting principles, the consolidated financial position of the Company and
its Subsidiaries as of the dates indicated, and the results of their operations,
cash flows and the changes in stockholders' equity for the periods therein
specified, subject, in the case of unaudited financial statements for interim
periods, to normal year-end audit adjustments. Such consolidated financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except that unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles.

        3.10    No Material Adverse Change.    Except as disclosed in the SEC
Reports or in Section 3.6, since September 30, 2002, there has not been (i) a
change that has had or is reasonably likely to have a Material Adverse Effect,
(ii) any obligation, direct or contingent, that is material to the Company or
any of its Subsidiaries considered as one enterprise, incurred by the Company or
any of its Subsidiaries, except obligations incurred in the ordinary course of
business, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company or any of its Subsidiaries, or (iv) any loss
or damage (whether or not insured) to the physical property of the Company or
any of its Subsidiaries which has been sustained which has a Material Adverse
Effect.

        3.11    Nasdaq Compliance.    The Company's Common Stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and is listed on the Nasdaq National Market (the "Nasdaq
Stock Market"), and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq Stock Market. The issuance of the Shares does not require shareholder
approval, including, without limitation, pursuant to the Nasdaq Marketplace
Rules.

        3.12    Reporting Status.    The Company has timely made all filings
required under the Exchange Act during the 12 months preceding the date of this
Agreement, and all of those documents complied in all material respects with the
Securities and Exchange Commission's (the "SEC") requirements as of their
respective filing dates, and the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in

5

--------------------------------------------------------------------------------




light of the circumstances under which they were made not misleading. The
Company is currently eligible to register the resale of Common Stock in a
secondary offering on a registration statement on Form S-3 under the Securities
Act.

        3.13    No Manipulation of Stock.    The Company has not taken and will
not, in violation of applicable law, take any action outside the ordinary course
of business designed to or that might reasonably be expected to cause or result
in unlawful manipulation of the price of the Common Stock to facilitate the sale
or resale of the Shares.

        3.14    Accountants.    Ernst & Young LLP, who expressed their opinion
with respect to the consolidated financial statements to be incorporated by
reference from the Company's Annual Report on Form 10-K for the year ended
December 31, 2001 into the Registration Statement (as defined below) and the
prospectus which forms a part thereof (the "Prospectus"), have advised the
Company that they are, and to the knowledge of the Company they are, independent
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder (the "Rules and Regulations").

        3.15    Contracts.    Except for matters which are not reasonably likely
to have a Material Adverse Effect, the contracts listed as exhibits to the SEC
Reports that are material to the Company, other than the Distribution/Supply
Agreement between the Company and Medtronic, Inc. and all amendments thereto and
those contracts that are substantially or fully performed or expired by their
terms, are in full force and effect on the date hereof, and none of the Company,
its Subsidiaries nor, to the Company's knowledge, any other party to such
contracts is in breach of or default under any of such contracts.

        3.16    Taxes.    Except for matters which are not reasonably expected
to have a Material Adverse Effect, the Company has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company.

        3.17    Transfer Taxes.    On the Closing Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Shares hereunder will be, or will
have been, fully paid or provided for by the Company and the Company will have
complied with all laws imposing such taxes.

        3.18    Investment Company.    The Company is not an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for an investment company, within the meaning of the Investment Company Act of
1940, as amended.

        3.19    Insurance.    The Company and its Subsidiaries maintain
insurance of the types and in the amounts that the Company reasonably believes
is adequate for their businesses, including, but not limited to, insurance
covering real and personal property owned or leased by the Company and its
Subsidiaries against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.

        3.20    Offering Materials.    The Company has not in the past nor will
it hereafter take any action to sell, offer for sale or solicit offers to buy
any securities of the Company which would bring the offer or sale of the Shares
as contemplated by this Agreement within the provisions of Section 5 of the
Securities Act.

        3.21    Listing.    The Company shall comply with all requirements of
the NASD with respect to the issuance of the Shares and the listing thereof on
the Nasdaq Stock Market.

        3.22    Related Party Transactions.    Except as disclosed in the SEC
Reports, no transaction has occurred between or among the Company, or any of its
Subsidiaries and their affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that with the

6

--------------------------------------------------------------------------------




passage of time will be required to be disclosed pursuant to Section 13, 14 or
15(d) of the Exchange Act, other than (i) the execution of a Change of Control
Agreement with J. Robert Paulson, Jr. upon employment as Chief Financial
Officer, and (ii) the execution of Noncompetition, Nondisclosure and Assignment
of Inventions Agreements with certain officers in October, 2002.

        3.23    Books and Records.    The books, records and accounts of the
Company and its Subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the
operations of, the Company and its Subsidiaries. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        3.24    Disclosure.    The Company confirms that neither it nor any
other Person acting on its behalf has provided Investor, or will provide
Investor without Investor's consent, with any information that constitutes or
might constitute material, nonpublic information, except the material terms and
conditions of this transaction, including the provisions of the Agreement, which
shall be fully disclosed pursuant to Section 6.6 hereof, and Suspension Notices
pursuant to Section 6.2(c). The Company understands and confirms that Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company.

        4.    Representations, Warranties and Covenants of the Investor.    

        4.1    Investor Knowledge and Status.    The Investor represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
"accredited investor" as defined in Regulation D under the Securities Act, is
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in securities presenting an investment
decision like that involved in the purchase of the Shares, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Shares; (ii) the Investor understands that
the Shares are "restricted securities" and have not been registered under the
Securities Act and is acquiring the number of Shares set forth in paragraph 3 of
the Stock Purchase Agreement in the ordinary course of its business and for its
own account for investment only, has no present intention of distributing any of
such Shares and has no arrangement or understanding with any other persons
regarding the distribution of such Shares (this representation and warranty not
limiting the Investor's right to sell Shares at any time pursuant to the
Registration Statement or otherwise, or other than with respect to any claim
arising out of a breach of this representation and warranty, the Investor's
right to indemnification under Section 6.3); (iii) the Investor will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; (iv) the Investor has answered all questions in paragraph 3 of the
Stock Purchase Agreement and the Investor Questionnaire attached hereto as
Exhibit B for use in preparation of the Registration Statement and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date; (v) the Investor will notify the Company promptly of any
change in any of such information until such time as the Investor has sold all
of its Shares or until the Company is no longer required to keep the
Registration Statement effective; and (vi) the Investor has, in connection with
its decision to purchase the number of Shares set forth in paragraph 3 of the
Stock Purchase Agreement, relied only upon the representations and warranties of
the Company contained herein.

7

--------------------------------------------------------------------------------

Investor understands that the issuance of the Shares to the Investor has not
been registered under the Securities Act, or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of the
Investor's investment intent as expressed herein and the information provided in
the Investor Questionnaire. The Placement Agent is not authorized to make any
representation or use any information in connection with the placement, purchase
and sale of the Shares, and no person is authorized to provide any
representation which is inconsistent or in addition to those in the SEC Reports.
The Investor acknowledges that it has not received or relied on any such
representations.

        4.2    International Actions.    The Investor acknowledges, represents
and agrees that no action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Shares, or possession or distribution of offering materials in
connection with the issue of the Shares, in any jurisdiction outside the United
States. If the Investor is located outside the United States, it has or will
take all actions necessary for the sale of the Shares to comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

        4.3    Registration Required.    The Investor hereby covenants with the
Company not to make any sale of the Shares without complying with the provisions
of this Agreement, including Section 6.2 hereof, and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(unless the Investor is selling such Shares in a transaction not subject to the
prospectus delivery requirement), and the Investor acknowledges that the
certificates evidencing the Shares will be imprinted with a legend that
prohibits their transfer except in accordance therewith. The Investor
acknowledges that as set forth in, and subject to the provisions of,
Section 6.2, there may occasionally be times when the Company, based on the
advice of its counsel, determines that it must suspend the use of the Prospectus
forming a part of the Registration Statement until such time as an amendment to
the Registration Statement has been filed by the Company and declared effective
by the SEC or until the Company has amended or supplemented such Prospectus.

        4.4    Power and Authority.    The Investor further represents and
warrants to, and covenants with, the Company that (i) the Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and (ii) this Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' and contracting
parties' rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Investors herein may be legally unenforceable.

        4.5    Short Positions.    The Investor will not use any of the Shares
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.

        4.6    No Investment, Tax or Legal Advice.    The Investor understands
that nothing in the SEC Reports, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Shares.

8

--------------------------------------------------------------------------------




        4.7    Confidential Information.    The Investor covenants that from the
date hereof it will maintain in confidence all material non-public information
regarding the Company received by the Investor from the Company after the date
hereof, including the receipt of any Suspension Notice (as defined in
Section 6.2(c)) until such information (a) becomes generally publicly available
other than through a violation of this provision by the Investor or its agents
or (b) is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process); provided, however,
that the foregoing obligation is subject to Investor's consent to receive such
information as provided in Section 3.24; provided, further, that before making
any disclosure in reliance on this Section 4.7, the Investor will give the
Company at least 15 days prior written notice (or such shorter period as
required by law) specifying the circumstances giving rise thereto and will
furnish only that portion of the non-public information which is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded any non-public information so furnished.

        4.8    Acknowledgments Regarding Placement Agent.    The Investor
acknowledges that the Placement Agent has acted solely as placement agent for
the Company in connection with the Offering of the Shares by the Company, that
certain of the information and data provided to the Investor in connection with
the transactions contemplated hereby have not been subjected to independent
verification by the Placement Agent, and that the Placement Agent makes no
representation or warranty with respect to the accuracy or completeness of such
information, data or other related disclosure material. The Investor further
acknowledges that in making its decision to enter into this Agreement and
purchase the Shares it has relied on its own examination of the Company and the
terms of, and consequences, of holding the Shares. The Investor further
acknowledges that the provisions of this Section 4.8 are also for the benefit
of, and may also be enforced by, the Placement Agent.

        5.    Survival of Representations, Warranties and
Agreements.    Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.

        6.    Registration of the Shares; Compliance with the Securities
Act.    

        6.1    Registration Procedures and Expenses.    The Company shall:

        (a)  subject to receipt of necessary information from the Investors
reasonably requested by the Company, prepare and file with the SEC, within ten
(10) business days after the Closing Date, a registration statement on Form S-3
(the "Registration Statement") to enable the resale of the Shares by the
Investors from time to time through the automated quotation system of the Nasdaq
Stock Market or in privately-negotiated transactions, and provide the Investor
at least two (2) business days to review and provide comments to the
Registration Statement before filing with the SEC;

        (b)  use its best efforts, subject to receipt of necessary information
from the Investor reasonably requested by the Company, to cause the Registration
Statement to become effective as soon as practicable, but in no event later than
sixty (60) days after the Registration Statement is filed by the Company. If the
Registration Statement has not been declared effective by the SEC on or before
the date that is 90 days after the Closing Date (the "Required Effective Date"),
the Company shall, on the 91st day and each 30th day thereafter, make a payment
to the Investor as partial compensation for such delay (the "Late Registration
Payments") equal to 1% of the purchase price paid for the Shares purchased by
the Investor and not previously sold by the Investor (but in no event to exceed
8% in the aggregate) until the Registration Statement is declared effective by
the SEC. The Late

9

--------------------------------------------------------------------------------

Registration Payments will be prorated on a daily basis during each 30 day
period and will be paid to the Investor by wire transfer or check within five
business days after the earlier of (i) the end of each 30 day period following
the Required Effective Date or (ii) the effective date of the Registration
Statement;

        (c)  use its best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current and effective for a period not exceeding, with respect to each
Investor's Shares purchased hereunder, the earlier of (i) the second anniversary
of the Closing Date, (ii) the date on which the Investor may sell all Shares
then held by the Investor without restriction by the volume limitations of
Rule 144(e) of the Securities Act or (iii) such time as all Shares purchased by
such Investor in this Offering have been sold pursuant to a registration
statement, and to notify each Investor promptly upon the Registration Statement
and each post-effective amendment thereto, being declared effective by the SEC;

        (d)  furnish to the Investor with respect to the Shares registered under
the Registration Statement such number of copies of the Registration Statement,
Prospectuses (including supplemental prospectuses) and preliminary versions of
the Prospectus filed with the SEC ("Preliminary Prospectuses") in conformity
with the requirements of the Securities Act and such other documents as the
Investor may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Shares by the Investor, provided, however, that
unless waived by the Company in writing, the obligation of the Company to
deliver copies of Prospectuses or Preliminary Prospectuses to the Investor shall
be subject to the receipt by the Company of reasonable assurances from the
Investor that the Investor will comply with the applicable provisions of the
Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such Prospectuses or Preliminary
Prospectuses;

        (e)  file documents required of the Company for normal blue sky
clearance in states specified in writing by the Investor; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

        (f)    bear all expenses (other than underwriting discounts and
commissions, if any) in connection with the procedures in paragraph (a) through
(e) of this Section 6.1 and the registration of the Shares pursuant to the
Registration Statement; and

        (g)  advise the Investors, promptly after it receives notice or obtains
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.

        With a view to making available to the Investor the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investor to sell Shares to the public without registration,
the Company covenants and agrees to: (i) make and keep public information
available, as those terms are understood and defined in Rule 144, until the
earlier of (A) such date as all of the Investor's Shares may be resold pursuant
to Rule 144(k) or any other rule of similar effect or (B) such date as all of
the Investor's Shares shall have been resold; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request, as long as the Investor owns any Shares, (A) a written statement
by the Company that it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (B) a copy of the Company's most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as

10

--------------------------------------------------------------------------------

may be reasonably requested in order to avail the Investor of any rule or
regulation of the SEC that permits the selling of any such Shares without
registration.

        It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Section 6.1 that the Investor shall furnish to
the Company such information regarding itself, the Shares to be sold by
Investor, and the intended method of disposition of such securities as shall be
reasonably required to effect the registration of the Shares.

        The Company understands that the Investor disclaims being an
underwriter, but the Investor being deemed an underwriter by the SEC shall not
relieve the Company of any obligations it has hereunder.

        6.2    Transfer of Shares After Registration; Suspension.    

        (a)  The Investor agrees that it will not effect any disposition of the
Shares or its right to purchase the Shares that would constitute a sale within
the meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act, except as contemplated in the
Registration Statement referred to in Section 6.1 and as described below, and
that it will promptly notify the Company of any changes in the information set
forth in the Registration Statement regarding the Investor or its plan of
distribution.

        (b)  Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Investor copies of any documents filed pursuant
to Section 6.2(b)(i); and (iii) upon request, inform each Investor who so
requests that the Company has complied with its obligations in
Section 6.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Investor to that effect, will use its reasonable efforts
to secure the effectiveness of such post-effective amendment as promptly as
possible and will promptly notify the Investor pursuant to
Section 6.2(b)(i) hereof when the amendment has become effective).

        (c)  Subject to paragraph (d) below, in the event: (i) of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any changes
in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or any omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain

11

--------------------------------------------------------------------------------




any untrue statement of a material fact or any omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; then
the Company shall promptly deliver a certificate in writing to the Investor (the
"Suspension Notice") to the effect of the foregoing (but not including any
information which constitutes material non-public information other than notice
that one of the foregoing events has occurred) and, upon receipt of such
Suspension Notice, the Investor will refrain from selling any Shares pursuant to
the Registration Statement (a "Suspension") until the Investor's receipt of
copies of a supplemented or amended Prospectus prepared and filed by the
Company, or until it is advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to the Investors. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Investor,
the Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 6.2(c).

        (d)  Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its best efforts to ensure that the Investor shall not be
prohibited from selling Shares under the Registration Statement as a result of
Suspensions on more than two occasions of not more than 30 days in any twelve
month period. If a Suspension is in effect for more than 60 days (consecutive or
non-consecutive) in any twelve-month period, the Company shall, on the 61st day
of the Suspension and each 30th day thereafter, make payments to the Investor as
partial compensation for such delay until the Suspension is lifted. The amount
of the payments made to the Investor will be equal to 1% of the purchase price
paid for the Shares purchased by the Investor and not previously sold by the
Investor for each 30 days that sales cannot be made under the effective
Registration Statement (but in no event to exceed 8% in the aggregate) beyond
the period allowed by the previous sentence. The number of Shares not previously
sold as specified in the previous sentence shall be determined as of the end of
the respective 30 day period. These payments will be prorated on a daily basis
during the 30 day period and will be paid to the Investor by check within five
business days following the end of each month as to which payment is due
hereunder, assuming that the Investor delivered to the Company at least two
business days prior thereto information with respect to the number of Shares not
previously sold by the Investor (together with reasonable supporting
documentation).

        (e)  Provided that a Suspension is not then in effect the Investor may
sell Shares under the Registration Statement, provided that it arranges for
delivery of a current Prospectus to the transferee of such Shares. Upon receipt
of a request therefor, the Company will provide an adequate number of current
Prospectuses to the Investor and to any other parties requiring such
Prospectuses.

        (f)    In the event of a sale of Shares by the Investor pursuant to the
Registration Statement, unless such requirement is waived by the Company in
writing, the Investor must also deliver to the Company's transfer agent, with a
copy to the Company, a Certificate of Subsequent Sale substantially in the form
attached hereto as Exhibit C, so that the shares may be properly transferred.

        (g)  The Company agrees that it shall, immediately prior to the
Registration Statement being declared effective, deliver to its transfer agent
an opinion letter of counsel, opining that at any time the Registration
Statement is effective, the transfer agent shall issue, in connection with the
sale of the Shares, certificates representing such Shares without restrictive
legend,

12

--------------------------------------------------------------------------------




provided the Shares are to be sold pursuant to the prospectus contained in the
Registration Statement and the transfer agent receives a Certificate of
Subsequent Sale in the form attached hereto as Exhibit C. Upon receipt of such
opinion, the Company shall cause the transfer agent to confirm, for the benefit
of the Investor, that no further opinion of counsel is required at the time of
transfer in order to issue such Shares without restrictive legend.

        In the event of any sale of the Shares in accordance with this
Agreement, the restrictive legend shall be removed and the Company shall issue a
certificate without such legend to the purchaser of any such Shares, if (a) the
sale of such Shares is registered under the Registration Statement (including
registration pursuant to Rule 416 under the Securities Act); (b) the holder has
provided the Company with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Shares may be made without registration under
the Securities Act; or (c) such Shares are sold in compliance with Rule 144
under the Securities Act.

        6.3    Indemnification.    For the purpose of this Section 6.3:

        (a)  the term "Selling Stockholder" shall include the Investor and each
person, if any, who controls the Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;

        (b)  the term "Registration Statement" shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 6.1; and

        (c)  the term "untrue statement" shall include any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

        (d)  (i) The Company agrees to indemnify and hold harmless each Selling
Stockholder (including its investment advisor, auditors and legal counsel) from
and against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any untrue statement of a
material fact contained in the Registration Statement, (ii) any inaccuracy in
the representations and warranties of the Company contained in the Agreement or
the failure of the Company to perform its obligations hereunder or (iii) any
failure by the Company to fulfill any undertaking included in the Registration
Statement, and the Company will reimburse such Selling Stockholder for any
reasonable legal expense or other actual accountable out of pocket expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Selling Stockholder specifically for use
in preparation of the Registration Statement or the failure of such Selling
Stockholder to comply with its covenants and agreements contained in Sections
4.1, 4.2, 4.3 or 6.2 hereof or any statement or omission in any Prospectus that
is corrected in any subsequent Prospectus that was delivered to the Selling
Stockholder prior to the pertinent sale or sales by the Selling Stockholder.

        (ii)  The Investor agrees to indemnify and hold harmless the Company
(and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, each officer of the Company who signs the
Registration Statement and

13

--------------------------------------------------------------------------------

each director of the Company) from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any failure to comply with
the covenants and agreements contained in Section 4.1, 4.2, 4.3 or 6.2 hereof,
or (ii) any untrue statement of a material fact contained in the Registration
Statement if such untrue statement was made in reliance upon and in conformity
with written information furnished by or on behalf of the Investor specifically
for use in preparation of the Registration Statement, and the Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. The Investor's
obligation to indemnify the Company pursuant to this Section 6.3(d)(ii) shall be
limited to the extent the net amount of the proceeds received by the Investor
from the sale of the Shares pursuant to the Registration Statement exceeds the
amount paid for such Shares pursuant to this Agreement.

      (iii)  Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party's ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof, provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

14

--------------------------------------------------------------------------------




        (iv)  If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d)(i) or (d)(ii) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Investor on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Investor on the other and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Investor agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the amount by which the net amount received
by the Investor from the sale of the Shares to which such loss relates exceeds
the amount of any damages which the Investor has otherwise been required to pay
by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Investors' obligations in this subsection to
contribute are several in proportion to their sales of Shares to which such loss
relates and not joint.

        (v)  The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.

        6.4    Termination of Conditions and Obligations.    The conditions
precedent imposed by Section 4 or this Section 6 upon the transferability of the
Shares shall cease and terminate as to any particular number of the Shares when
such Shares shall have been effectively registered under the Securities Act and
sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Shares or at
such time as an opinion of counsel satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

        6.5    Information Available.    So long as the Registration Statement
is effective covering the resale of Shares owned by the Investor, the Company
will furnish (or to the extent such

15

--------------------------------------------------------------------------------




information is available electronically through the Company's filings with the
SEC, the Company will make available) to the Investor:

        (a)  as soon as practicable after it is available, one copy of (i) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

        (b)  upon the reasonable request of the Investor, all exhibits excluded
by the parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with
the SEC and all other information that is made available to stockholders; and

        (c)  upon the reasonable request of the Investor, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Investor, will
meet with the Investor or a representative thereof at the Company's headquarters
to discuss all information relevant for disclosure in the Registration Statement
covering the Shares and will otherwise reasonably cooperate with the Investor
conducting an investigation for the purpose of reducing or eliminating the
Investor's exposure to liability under the Securities Act, including the
reasonable production of information at the Company's headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with the Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

        6.6    Public Statements.    The Company agrees to disclose the
existence of the Offering and the material terms thereof on or before the
Closing Date. The Company will not issue any public statement, press release or
any other public disclosure listing Investor as one of the purchasers of the
Shares without Investor's prior written consent, except as may be required by
applicable law or rules of any exchange on which the Company's securities are
listed.

        7.    Notices.    All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed (A) if within
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile, or (B) if delivered from outside the United States, by International
Federal Express (or comparable service) or facsimile, and shall be deemed given
(i) if delivered by first-class registered or certified mail domestic, three
business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one (1) business day after so mailed, (iii) if delivered by
International Federal Express (or comparable service), two (2) business days
after so mailed, (iv) if delivered by facsimile, upon electric confirmation of
receipt and shall be delivered as addressed as follows:

        (a)  if to the Company, to:

Endocardial Solutions, Inc.
1350 Energy Lane, Suite 110
St. Paul, MN 55108
Attention: J. Robert Paulson, Jr.
Telephone: (651) 523-6900
Telecopy: (651) 644-7897

with a copy mailed to:

Dorsey & Whitney LLP
Suite 1500
50 South Sixth Street


16

--------------------------------------------------------------------------------




Minneapolis, MN 55402
Attention: Ken Cutler
Telephone: (612) 340-2740
Telecopy: (612) 340-7800

        (b)  if to the Investor, at its address on the signature page to the
Stock Purchase Agreement, or at such other address or addresses as may have been
furnished to the Company in writing.

        8.    Changes.    This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

        9.    Headings.    The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

        10.    Severability.    In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

        11.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Minnesota,
without giving effect to the principles of conflicts of law.

        12.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

        13.    Independent Nature of Investors.    The obligations of each
Investor under any Agreement are several and not joint with the obligations of
any other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under any Agreement. The
decision of each Investor to purchase Shares as part of the Offering has been
made by such Investor independently of any other Investor. Nothing contained
herein, and no action taken by any Investor pursuant hereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Offering. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement.

17

--------------------------------------------------------------------------------





EXHIBIT A

Endocardial Solutions, Inc.

STOCK CERTIFICATE QUESTIONNAIRE


        Pursuant to Section 4 of the Agreement, please provide us with the
following information:

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:            

--------------------------------------------------------------------------------

2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:            

--------------------------------------------------------------------------------

3.   The mailing address of the registered holder listed in response to item 1
above:            

--------------------------------------------------------------------------------

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:            

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




EXHIBIT B

Endocardial Solutions, Inc.

INVESTOR QUESTIONNAIRE

(all information will be treated confidentially)


To: Endocardial Solutions, Inc.,

        This Investor Questionnaire ("Questionnaire") must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.01 per share (the "Shares"), of Endocardial
Solutions, Inc. (the "Company"). The Shares are being offered and sold by the
Company without registration under the Securities Act of 1933, as amended (the
"Securities Act"), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4 of the Securities Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemption from registration is based in part on the
information herein supplied.

        This Questionnaire does not constitute an offer to sell or a
solicitation of an offer to buy any security. Your answers will be kept strictly
confidential. However, by signing this Questionnaire you will be authorizing the
Company to provide a completed copy of this Questionnaire to such parties as the
Company deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Securities Act or the securities
laws of any state and that you otherwise satisfy the suitability standards
applicable to purchasers of the Shares. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.

A.    BACKGROUND INFORMATION

Name:    

--------------------------------------------------------------------------------

Business Address:    

--------------------------------------------------------------------------------

(Number and Street)





--------------------------------------------------------------------------------

(City)   (State)   (Zip Code)


Telephone Number: (    )
   

--------------------------------------------------------------------------------

Residence Address:    

--------------------------------------------------------------------------------

(Number and Street)





--------------------------------------------------------------------------------

(City)   (State)   (Zip Code)


Telephone Number: (    )
   

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

If an individual:

Age:             Citizenship:                                            Where
registered to vote:                                       

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:    

--------------------------------------------------------------------------------

State of formation:     Date of formation:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.    

--------------------------------------------------------------------------------

Send all correspondence to (check one):          Residence
Address                                                Business Address

B-2

--------------------------------------------------------------------------------


B.    STATUS AS ACCREDITED INVESTOR

        The undersigned is an "accredited investor" as such term is defined in
Regulation D under the Securities Act, as at the time of the sale of the Shares
the undersigned falls within one or more of the following categories (Please
initial one or more, as applicable):

           (1)   a bank as defined in Section 3(a)(2) of the Securities Act, or
a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; an insurance company as defined in
Section 2(13) of the Securities Act; an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;(1)
        
 
(2)
 
a private business development company as defined in Section 202(a)(22) of the
Investment Adviser Act of 1940;
        
 
(3)
 
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000;
        
 
(4)
 
a natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of such person's purchase of the Shares exceeds
$1,000,000;
        
 
(5)
 
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;
        
 
(6)
 
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; and
        
 
(7)
 
an entity in which all of the equity owners are accredited investors (as defined
above).

--------------------------------------------------------------------------------

(1)As used in this Questionnaire, the term "net worth" means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor's adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depreciation,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

B-3

--------------------------------------------------------------------------------

C.    REPRESENTATIONS

        The undersigned hereby represents and warrants to the Company as
follows:

        1.    Any purchase of the Shares would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.

        2.    The information contained herein is complete and accurate and may
be relied upon by the Company, and the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the closing, if any, with respect to the purchase of Shares by the undersigned
or any co-purchaser.

        3.    There are no suits, pending litigation, or claims against the
undersigned that could materially affect the net worth of the undersigned as
reported in this Questionnaire.

        4.    The undersigned acknowledges that there may occasionally be times
when the Company, based on the advice of its counsel, determines that it must
suspend the use of the Prospectus forming a part of the Registration Statement
(as such terms are defined in the Stock Purchase Agreement to which this
Questionnaire is attached) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the Securities
and Exchange Commission or until the Company has amended or supplemented such
Prospectus. The undersigned is aware that, in such event, the Shares will not be
subject to ready liquidation, and that any Shares purchased by the undersigned
would have to be held during such suspension. The overall commitment of the
undersigned to investments which are not readily marketable is not excessive in
view of the undersigned's net worth and financial circumstances, and any
purchase of the Shares will not cause such commitment to become excessive. The
undersigned is able to bear the economic risk of an investment in the Shares.

        5.    The undersigned has carefully considered the potential risks
relating to the Company and a purchase of the Shares, and fully understands that
the Shares are speculative investments which involve a high degree of risk of
loss of the undersigned's entire investment. Among others, the undersigned has
carefully considered each of the risks described under the headings "Cautionary
Statements" in the Company's Annual Report on Form 10-K for the year ended
December 31, 2001.

        6.    The following is a list of all states and other jurisdictions in
which blue sky or similar clearance will be required in connection with the
undersigned's purchase of the Shares:                                          
                         .

        The undersigned agrees to notify the Company in writing of any
additional states or other jurisdictions in which blue sky or similar clearance
will be required in connection with the undersigned's purchase of the Shares.

B-4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the undersigned has executed this Questionnaire
this            day of                        , 200    , and declares under oath
that it is truthful and correct.

    Print Name
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Signature
 
 
Title:
       

--------------------------------------------------------------------------------

      (required for any purchaser that is a corporation, partnership, trust or
other entity)

B-5

--------------------------------------------------------------------------------




EXHIBIT C

Endocardial Solutions, Inc.

CERTIFICATE OF SUBSEQUENT SALE


Wells Fargo Bank Minnesota, N.A.

RE:Sale of Shares of Common Stock of Endocardial Solutions, Inc. (the "Company")
pursuant to the Company's Prospectus dated                        , 2003 (the
"Prospectus")

Dear Sir/Madam:

        The undersigned hereby certifies, in connection with the sale of shares
of Common Stock of the Company included in the table of Selling Stockholders in
the Prospectus, that the undersigned has sold the Shares pursuant to the
Prospectus and in a manner described under the caption "Plan of Distribution" in
the Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

  Selling Stockholder (the beneficial owner):      

--------------------------------------------------------------------------------

  Record Holder (e.g., if held in name of nominee):      

--------------------------------------------------------------------------------

  Restricted Stock Certificate No.(s):      

--------------------------------------------------------------------------------

  Number of Shares Sold:      

--------------------------------------------------------------------------------

  Date of Sale:      

--------------------------------------------------------------------------------

        In the event that you receive a stock certificate(s) representing more
shares of Common Stock than have been sold by the undersigned, then you should
return to the undersigned a newly issued certificate for such excess shares in
the name of the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you
should place a stop transfer on your records with regard to such certificate.

Dated:     Very truly yours,  

--------------------------------------------------------------------------------

            By:          

--------------------------------------------------------------------------------

      Print Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF LEGAL OPINION

January     , 2003


To: The Investors in Common Stock of Endocardial Solutions, Inc.

Ladies and Gentlemen:

        We have acted as counsel for Endocardial Solutions, Inc., a Delaware
corporation (the "Company"), in connection with the issuance
of            shares (the "Shares") of the Company=s Common Stock, $.01 par
value per share, pursuant to those certain Stock Purchase Agreements, dated as
of                        , 200    , including the exhibits thereto
(collectively, the "Agreement"), between the Company and the Investors named
therein. This opinion is being delivered to you pursuant to Section 2 of the
Agreement. Capitalized terms used herein are as defined in the Agreement unless
otherwise specifically provided herein.

        We have examined such documents and have reviewed such questions of law
as we have considered necessary or appropriate for the purpose of this opinion.

        In rendering our opinion below, we have assumed the authenticity of all
documents submitted to us as originals, the genuineness of all signatures, and
the conformity to authentic originals of all documents submitted to us as
copies. We have also assumed the legal capacity for all purposes relevant hereto
of all parties to all relevant agreements other than the Company. As to
questions of fact material to our opinion, we have relied, without independent
verification, on the representations and warranties contained in the Agreement
and certificates of officers of the Company and public officials.

        Our opinions expressed below as to certain factual matters are qualified
as being limited "to our knowledge" or by other words to the same or similar
effect. Such words, as used herein, mean the information known to Kenneth L.
Cutler and Robert A. Kuhns, the attorneys in this firm who have represented the
Company in connection with the matters addressed herein. In rendering such
opinions, we have not conducted any independent investigation or consulted with
other attorneys in our firm with respect to the matters covered by the
Agreement. No inference as to our knowledge with respect to such matters should
be drawn from the fact of our representation of the Company.

        Based on the foregoing, we are of the opinion that:

        1.    The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, with the corporate
power to conduct any lawful business activity. The Company has the corporate
power to execute, deliver and perform the Agreement, including without
limitation, the issuance and sale of the Shares.

        2.    The Company is duly qualified to do business as a foreign
corporation in each U.S. jurisdiction in which the character of the business
conducted by it or the location of the properties owned or leased by it makes
such qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the financial position of the Company.

        3.    The Agreement has been duly authorized by all requisite corporate
action, executed and delivered by the Company. The Agreement constitutes the
valid and binding agreement of the Company enforceable in accordance with its
terms.

        4.    The Shares have been duly authorized and, upon issuance, delivery
and payment therefor as described in the Agreement, will be validly issued,
fully paid and nonassessable.

1

--------------------------------------------------------------------------------




        5.    As of the date hereof, the authorized capital stock of the Company
consists of 40,000,000 shares, $.01 par value, of Common Stock and 10,000,000
shares, $.01 par value, of undesignated Preferred Stock.

        6.    The execution, delivery and performance of the Agreement and the
issuance and sale of the Shares in accordance with the Agreement will not:
(a) violate or conflict with, or result in a breach of or default under, the
Articles or by-laws of the Company, (b) violate or conflict with, or constitute
a default under, the provisions of any material agreement (limited, with your
consent, to agreements filed with the Securities and Exchange Commission under
the Exchange Act and applicable rules and regulations) to which the Company is a
party, or (c) violate any law of the United States or the Delaware General
Corporation Law.

        7.    To our knowledge, no consent, approval, authorization or order of,
and no notice to or filing with, any governmental agency or body or any court is
required to be obtained or made by the Company for the issue and sale of the
Shares pursuant to the Agreement, except such as have been obtained or made and
such as may be required under the federal securities laws or the Blue Sky laws
of the various states or the bylaws and rules of the National Association of
Securities Dealers.

        8.    Assuming (a) the representations made by the Investors in the
Agreement are true and correct, and (b) neither the Company, nor anyone acting
on its behalf, engaged in any form of general solicitation or general
advertising in connection with the offering and sale of the Shares, the offer,
sale, issuance and delivery of the Shares to the Investors, in the manner
contemplated by the Agreement, does not need to be registered under the
Securities Act.

        9.    The issuance of the Shares does not require approval of the
Company's stockholders pursuant to the Nasdaq Marketplace Rules.

        10.  The Shares are "Covered Securities" pursuant to the definition of
that term in Section 18(b) of the Securities Act.

        11.  The Company is not an "investment company" or affiliated with an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended.

        The opinions set forth above are subject to the following qualifications
and exceptions:

        (a)  We are admitted to practice law in the State of Minnesota and our
opinions expressed above are limited to the laws of the State of Minnesota, the
General Corporation Law of the State of Delaware and the federal laws of the
United States of America.

        (b)  Our opinion in paragraph 3 above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application affecting creditors= rights.

        (c)  Our opinion in paragraph 3 above is subject to the effect of
general principles of equity, including (without limitation) concepts of
materiality, reasonableness, good faith, fair dealing and unconscionability, and
other similar doctrines affecting the enforceability of agreements generally
(regardless of whether considered in a proceeding in equity or at law.).

        (d)  Our opinion in paragraph 3 above, insofar as it relates to
indemnification provisions, is subject to the effect of federal and state
securities laws and public policy relating thereto.

        (e)  With respect to our opinion in paragraph 8 above, we express no
opinion as to any subsequent resale of any such Shares.

2

--------------------------------------------------------------------------------




        (f)    We express no opinion as to the compliance or the effect of
noncompliance by the Investors with any state or federal laws or regulations
applicable to the Investors in connection with the transactions described in the
Agreement.

        (g)  Minnesota Statutes 290.371, Subd. 4, provides that any corporation
required to file a Notice of Business Activities Report does not have a cause of
action upon which it may bring suit under Minnesota law unless the corporation
has filed a Notice of Business Activities Report and further provides that the
use of the courts of the State of Minnesota for all contracts executed and all
causes of action that arose before the end of any period for which a corporation
failed to file a required report is precluded. Insofar as our opinion may relate
to the valid, binding and enforceable character of any agreement under Minnesota
law or in a Minnesota court, we have assumed that any party seeking to enforce
such agreement has at all times been, and will continue at all times to be,
exempt from the requirement of filing a Notice of Business Activities Report or,
if not exempt, has duly filed, and will continue to duly file, all Notice of
Business Activities Reports.

        The opinions expressed herein are based on an analysis of existing laws
and court decisions and cover certain matters not directly addressed by such
authorities. The foregoing opinions are being furnished to you solely for your
benefit in connection with the transactions contemplated by the Agreement and
may not be relied upon by any other person without our prior written consent. We
disclaim any obligation to update this opinion letter for events occurring or
coming to our attention, or any changes in the law taking effect, after the date
hereof.

Very truly yours,

       


       


      


3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.21



STOCK PURCHASE AGREEMENT
ANNEX I TERMS AND CONDITIONS FOR PURCHASE OF SHARES
EXHIBIT A Endocardial Solutions, Inc. STOCK CERTIFICATE QUESTIONNAIRE
EXHIBIT B Endocardial Solutions, Inc. INVESTOR QUESTIONNAIRE (all information
will be treated confidentially)
EXHIBIT C Endocardial Solutions, Inc. CERTIFICATE OF SUBSEQUENT SALE
EXHIBIT D FORM OF LEGAL OPINION January , 2003
